 

Exhibit 10.3

 

CB Pharma Acquisition Corp.

3 Columbus Circle, 15th Floor

New York, New York 10019

Attention: Lindsay A. Rosenwald

 

EJF Opportunities, LLC

Stephen B. Pudles

Jose M. Aldeanueva

Jeffrey J. Gutovich Profit Sharing Plan

Barry Rodgers

 

Dear Sirs:

 

Pursuant to that certain Registration Rights Agreement (the “RRA”), dated as of
December 12, 2014, by and among CB Pharma Acquisition Corp., a Cayman Islands
company (the “Company”), and the respective undersigned parties (each,
individually, a “Shareholder”, and collectively, the “Shareholders”), the
Company has granted the Shareholders certain registration rights (the
“Registration Rights”) with respect to the ordinary shares of the Company (the
“Insider Shares”) purchased by the Shareholders from the Company prior to the
Company’s initial public offering.

 

The Shareholders have executed an agreement (the “Transfer Agreement”) of even
date herewith pursuant to which the Shareholders have transferred the Insider
Shares, for aggregate consideration of $1.00, to EJF Opportunities, LLC, Stephen
B. Pudles, Jose M. Aldeanueva, Jeffrey J. Gutovich Profit Sharing Plan and Barry
Rodgers (the “Investors”), in the amounts identified in Schedule A.  In
connection with the transfer of the Insider Shares, the Shareholders desire to
assign their Registration Rights with respect to the Insider Shares to the
Investors in accordance with Section 6.2 of the RRA, and the Company has agreed
to consent to such assignment. Accordingly, the Shareholders’ Registration
Rights with respect to such securities shall be assigned to the Investors as of
the date hereof.  The Shareholders shall maintain their Registration Rights with
respect to any other securities of the Company not transferred to the Investors
pursuant to the Transfer Agreement.  

 

[Remainder of page intentionally left blank; signature page to follow.]

 

 

 

 

 

 

  Very truly yours,           SHAREHOLDERS:           /s/ Lindsay A. Rosenwald  
  Fortress Biotech, Inc.           /s/ Adam J. Chill     Adam J. Chill          
/s/ Arthur A. Kornlbuth     Arthur A. Kornlbuth           /s/ Neil Herskowitz  
  Neil Herskowitz  

 

The undersigned acknowledges and consents to the foregoing terms.

 

COMPANY:

 

CB PHARMA ACQUISITION CORP.

 

By: /s/ Lindsay A. Rosenwald     Name: Lindsay A. Rosenwald     Title: Chief
Executive Officer  

 

[Signature Page - Registration Rights Assignment Letter]

 

 

 

 

Schedule A

 

Name of Shareholder        Escrow Shares being
Transferred   Transferee           Fortress Biotech, Inc.   520,000   EJF
Opportunities, LLC           Fortress Biotech, Inc.   260,000   Stephen B.
Pudles           Fortress Biotech, Inc.   130,000   Jose M. Aldeanueva          
Fortress Biotech, Inc.   110,000   Jeffrey J. Gutovich Profit Sharing Plan      
    Adam J. Chill   10,000   Jeffrey J. Gutovich Profit Sharing Plan          
Arthur A. Kornbluth   10,000   Jeffrey J. Gutovich Profit Sharing Plan          
Neil Herskowitz   10,000   Barry Rodgers

 

 

 